Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the method claims as recited in independent claims 1, 6 and 15 of the instant invention listed inter alia a hood configured to be disposed about a distal end of an endoscope, the endoscope comprising an elongate body and a working channel disposed within the body, the hood comprising: a first portion comprising a proximal end, a distal end, and first and second lumens extending therebetween; and a second portion comprising a curved wall extending distally from the distal end of the first portion, the curved wall defining a working area adjacent a concave surface of the curved wall and the first lumen; wherein the first lumen is configured to receive a portion of a first device inserted along the working channel of the endoscope, and wherein the second lumen is external to the second portion and is configured to slidably and rotationally receive a portion of a second device along an outer surface of the endoscope, the second portion being configured for a portion of the second device to be positionable within the working area by being rotated about a longitudinal axis of the second lumen.
The prior art fails to teach or disclose an endoscope hood comprising first and second lumens which communicate with first and second working channels and wherein the second lumen is external to the second portion and is configured to slidably and rotationally receive a portion of a second device within the working area by being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                             2/16/2021